DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 16 are entitled to a priority date of December 27, 2019.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a valve provided on the fixed scroll that opens at a predetermined pressure. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites said openings, which lacks antecedent basis. Examiner suggests amending to …the opening comprises two openings, and the two openings face each other…

Claim 14 is rejected by virtue of its dependence on Claim 5. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (hereafter “Wei” – CN 109340117 A).

With regards to Claim 1:

Wei discloses a scroll compressor (Figures 1 – 6) comprising: a fixed scroll (non-orbiting scroll 2) having an end plate and a fixed scroll wrap extending from the end plate (as seen in Figure 11);

an orbiting scroll (orbiting scroll 19) having an orbiting scroll wrap, the orbiting scroll wrap being engaged with the fixed scroll wrap to form a plurality of compression chambers for compressing a medium (seen compression chambers in Figure 1 between scroll wraps, see also English translation);

a channel (groove 201) formed in the end plate of the fixed scroll, the channel leading to one compression chamber of the plurality of compression chambers (as seen in Figures 2, 3); and

a valve (valve 20) provided on the end plate of the fixed scroll (as seen in Figures 1 – 6), and configured to open when a pressure in the one compression chamber is higher than a predetermined pressure threshold so as to allow the medium in the one compression chamber to flow out of the one compression chamber through the channel (see English translation: “pressure relief valve”, and positions of valve 20 in Figure 2 vs Figure 3).

With regards to Claim 2:

Wei discloses the valve comprises: a valve seat provided on a side of the fixed scroll away from the fixed scroll wrap, an opening of the channel being formed in the valve seat (unlabeled valve seat shown in Figure 3, where valve 20 rests on as shown in its position in Figure 3); a valve element (valve cap 24) configured to open and close the opening of the channel; and a spring (spring 23) configured to apply a pushing force to the valve element toward the valve seat.

With regards to Claim 6:

Wei discloses the valve element has: a first side face and a second side face opposite to each other, and a hole extending from the first side face toward the second side face to between the first side face and the second side face, wherein an end of the spring is inserted into the hole of the valve element (see Figures 4, b, 4c, and 6, cap 24 is partially hollow and allows for spring 23 to fit within the hollow portion).

With regards to Claims 7 and 15:

Wei discloses the fixed scroll further has a protrusion protruding from a side of the end plate away from the fixed scroll wrap, and the valve seat is provided in a side face of the protrusion (see annotated Figure below).


    PNG
    media_image1.png
    355
    875
    media_image1.png
    Greyscale




Claims 1 – 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (KR 20140012858 A).

 With regards to Claim 1:

Oh discloses a scroll compressor (Figures 1 – 6) comprising: a fixed scroll (fixed scroll 4) having an end plate (plate portion 41) and a fixed scroll wrap (wrap 42) extending from the end plate;

an orbiting scroll (orbiting scroll 5) having an orbiting scroll wrap (wrap 52), the orbiting scroll wrap being engaged with the fixed scroll wrap to form a plurality of compression chambers (P1, P2, …) for compressing a medium (“refrigerant”, see English translation);

a channel (passage 47) formed in the end plate of the fixed scroll, the channel leading to one compression chamber of the plurality of compression chambers (as seen in Figures 3 – 6); and

a valve (valve 110) provided on the end plate of the fixed scroll (see position relative to fixed scroll 4 in Figure 1), and configured to open when a pressure in the one compression chamber is higher than a predetermined pressure threshold so as to allow the medium in the one compression chamber to flow out of the one compression chamber through the channel (see English translation and Figures 4 and 6).

With regards to Claim 2:

Oh discloses the valve comprises: a valve seat (inner surface 112a of valve cover 112, see Figure 3) provided on a side of the fixed scroll away from the fixed scroll wrap, an opening of the channel being formed in the valve seat (via passage 111a, see Figures 3 – 6); a valve element (valve 120) configured to open and close the opening of the channel; and a spring (spring 130) configured to apply a pushing force to the valve element toward the valve seat.

With regards to Claim 3:

the valve further comprises: a fixing member (housing 111) fixed on a side of the fixed scroll away from the fixed scroll wrap, the fixing member having: a first side face and a second side face opposite to each other (axial faces seen in Figures 2 – 6); and a hole (valve hole 113) extending from the first side face toward the second side face to between the first side face and the second side face, wherein the valve element and the spring are provided in the hole of the fixing member (as seen in Figures 3 – 6).

With regards to Claim 4:

Oh discloses the fixing member further has an opening (hole 115) extending from the first side face in an axial direction of the hole to expose a part of the hole, and a width of the opening is smaller than a diameter of the hole (as seen in Figures 2 – 6).

With regards to Claim 5:

Oh discloses the fixing member has two said openings (hole 115 and opening in housing 111 that opens to chamber 111a), and the two openings face each other in a direction perpendicular to the axial direction of the hole (as seen in Figures 3 – 6).

With regards to Claim 6:

Oh discloses the valve element has: a first side face and a second side face opposite to each other (see Figures 3 – 6, opposite sides of valve 120), and a hole extending from the first side face toward the second side face to between the first side face and the second side face, wherein an end of the spring is inserted into the hole of the valve element (see part of valve 120 missing to allow for insertion and placement of the spring, note that one definition in Merriam-Webster is “an area where something is missing”).

With regards to Claim 11:

Oh discloses the one compression chamber of the plurality of compression chambers is a radially outermost compression chamber of the plurality of compression chambers (see Figure 1, passage 47 is on a radially outermost compression pocket P1).


Allowable Subject Matter

Claims 8 – 10, 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest the features of the fixed scroll further having a protrusion protruding from a side of the end plate away from the fixed scroll wrap, and the valve seat is provided in a side face of the protrusion – in combination with the valve structure as recited in Claim 2, and the fixing member structure as recited in Claim 3. Note that many references (see e.g. Murayama) teach this feature individually, due to the valve being a reed valve or the like (see Figure 11 of Murayama), but the valves in these references do not meet the criteria of having the structure required in Claim 2 and the fixing member required in Claim 3. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Murayama et al. (DE 3438262) – see Figures 1 and 11 – 14, with passage 54 

Sin et al. (KR 20000008929) – see Figures 3 – 4c, valve 41 opening and closing based on pressure differential scenarios laid out in Figures 4a – 4c, allowing fluid to exit compression chambers via passage 30. 

Gwen (KR 20090095381) – see Figures 1 – 6, passage 54 allows for fluid in compression chambers P to exit and be rerouted specifically back to the suction chamber S1 via a valve 80. 

Patel et al. (US 2011/0058972) – see Figures 1, 2, passages 36, 38 allow for fluid from compression chambers 26 to be routed back to the suction chamber via a valve 52. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, January 12, 2022